STATEMENT OF THE CASE
REYNOLDS, J.
This is a suit to recover damages for a collision between automobiles. Defendant denied liability and alleged that the collision was caused by the fault and negligence of Mrs. Flora Thornhill, one of the plaintiffs.
On these issues the case was tried and there was judgment in favor of the plaintiff, H. G. Thornhill, for $20.00 on his own account and for $300.00 for the use and benefit of his minor son, Harry Thornhill, Jr. The defendant appealed.
OPINION
Mrs. Flora Thornhill, accompanied by her minor son and her daughter, was driving in an automobile on a public street in the city of Monroe a short distance *789(from fifteen to thirty feet) behind an automobile belonging to defendant ' and being operated by one of its employees. Defendant’s taxicab turned from the direction in which it was moving and the car being driven by Mrs. Thornhill continued on its way. The taxicab was thrown into reverse, and backed into Mrs. Thornhill’s car, and thereby caused the collision complained of. Before backing defendant’s employee did not sound a horn or give other warning signal of his intended movement. In fact the horn on the taxicab was not in working order, and while the lack of a horn on the taxicab did not contribute to cause the accident it it a badge of reckless and careless driving and indicated a lack of regard for the safety of others using the public highway.
Mrs. Thornhill swears that the driver of the taxicab did not hold out his hand or otherwise indicate that he intended to change the course of movement of his car, and we accept her testimony as true, as evidently did the trial judge.
The driver of defendant’s car swore that he did hold out his hand. If he did so, he did not allow the driver of the car following him time to regulate the movement of her car agreeably to his signal, for he immediately threw his car into reverse and backed into the car Mrs. Thornhill was driving. It is useless to give a signal indicating what the driver of a car intends to do unless time enough is allowed to those signalled to govern themselves accordingly.
Defendant argues that the accident was due to Mrs. Thornhill’s applying the brakes to her car suddenly. We do not think so, for according to defendant’s testimony she brought her car to a stop and then started ¡it and later stopped it within a length of approximately sixty feet. We do not think it possible for a car to stop, start again, and then stop within sixty feet so abruptly as to throw an occupant of the car through the wind- ■ shield.
But be that as it may, it is clear that the driver of defendant’s taxicab, by throwing his car into reverse and backing it as he testified he did, created a hazardous condition that placed Mrs. Thornhill and the other occupants of the car in Imminent danger, and defendant will not be heard to say that ‘if Mrs. Thornhill had acted differently the collision would have been averted.
The turning aside of defendant’s car and immediately backing it into plaintiff’s car following it was in violation of an ordinance of the city of Monroe and hazardous and highly dangerous.
The driving of plaintiff’s car, under the evidence, was without fault.
The finding of the trial judge as to this matter of fact is Correct.
This brings us to the question of damages.
Plaintiffs’ eleven-year-old son was thrown through the windshield of the car in which he was riding and his nose was cut to the bone. By prompt medical attention the cut healed quickly and, though it has left a scar, the evidence shows that the scar will eventually disappear.
In our opinion the allowance by the District Court of $300.00 for the damage *790sustained by plaintiffs’ minor son is not unreasonable. Tbe $30.00 allowed to plaintiff is clearly sustained by the evidence.
For these reasons it is ordered, adjudged and decreed that the judgment appealed from be affirmed.